DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 05/25/2022.
Applicant’s cancelation of claims 1-21, 23, 29, and 36 is acknowledged and require not further examining.  Claims 22, 24-28, 30-35, and 37-41 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 28, the phrase “means for said control system to identify” renders claim 28 to be interpreted under 35 U.S.C. 112(f).
Claims 31-34 are dependent of claim 28 and include all the same limitations.
Regarding claim 30, the phrase “said means for control system to identify said stapling attachment comprises a bar code” renders claim 30 not to be interpreted under 35 U.S.C. 112(f).
Regarding claim 35, the phrase “means for identifying” renders claim 35 to be interpreted under 35 U.S.C. 112(f).
Claims 38-41 are dependent of claim 35 and include all the same limitations.
Regarding claim 37, the phrase “said means for control system to identify said stapling attachment comprises a bar code” renders claim 30 not to be interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 28, 31-35, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over reference Zemlok et al. (2009/0090763) in view of references Shelton et al. (2012/0199631), Ladtkow et al. (2012/0330307), and Ross et al. (2011/0034910).
Regarding claim 28, Zemlok et al. disclose a powered stapling device (10) comprising:
a housing (110) comprising:
a motor (200) configured to output rotary motions; and
a control system (115) configured to control said motor (200);
an elongate shaft (140) extending from said housing (110);
a stapling attachment (169) releasably attachable to said elongate shaft, wherein said stapling attachment (169) comprises:
a first jaw (164);
a second jaw (162), wherein said second jaw (162) is movable relative to said first jaw (164) between an open position and a closed position;
a staple cartridge (see Figure 9 below) including a plurality of staples (66) removably stored therein;
an anvil (see Figure 9 below); and
means for said control system to identify (440) said stapling attachment (169); and
a firing member (213) including tissue cutting portion (page 7 paragraph 82),
wherein said firing member (213) is operably responsive to said rotary motions,
wherein firing member (213) is configured to travel within said stapling attachment (169) to move said second jaw (162) to said closed position during a closure stroke and then eject said staples from said staple cartridge (see Figure 9 below) during a firing stroke,
wherein said control system (115) is supplied with motor operating parameters specific for use with said stapling attachment (169) when said stapling attachment (169) is identified by said control system (115), and
wherein the operating parameters include speed limitations for operating the attached stapling attachment (169).
(Figure 1, 4, 8-9, 20 and Page 3 paragraphs 48, 49, Page 7 paragraph 82, Page 11 paragraphs 129-130)
[AltContent: textbox (Cartridge Assembly)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Anvil Assembly)][AltContent: textbox (Zemlok et al.)]
    PNG
    media_image1.png
    287
    719
    media_image1.png
    Greyscale
 
On page 11 paragraph 130 of Zemlok et al., the identification system is disclosed to determine various information, including the speed, power, torque, and strength limitations for operating the particular end effector.  On page 1 paragraph 9 of Zemlok et al., the firing member is disclosed to be translated longitudinally by the motor and the end effector is in mechanical cooperation with the firing member so that the firing member drives a surgical function of the end effector.  This implies, in order for the end effector to operate at particular parameters, the motor must be operated at particular parameters.  Therefore, the control system is interpreted to receive motor operating parameters specific for use with said stapling attachment when said stapling attachment is identified by said control system.
However, Zemlok et al. do not disclose the control system is configured to move said firing member at a first speed and a second speed that is greater than the first speed, the motor operating parameters are supplied from said stapling attachment, and the control system determines said stapling attachment is compatible with said power stapling device
Shelton et al. disclose a powered stapling device comprising a control system (page 8 paragraph 179) configured to move a firing member (33) at a first low speed and high torque and at a second high speed and low torque. (Page 10 paragraph 194)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the stapling device of Zemlok et al. by having the control system move the firing member at a first speed and a second speed since on page 10 paragraph 194 Shelton et al. states such a modification would allow the stapling device have two-speed transmission.
When modifying the stapling device of Zemlok et al. to incorporate the first low speed and second high speed, the speed limitations for operating the particular stapling attachment would include the speed limitations for the first low speed and the speed limitations for the second high speed.  
Ladtkow et al. disclose a surgical device comprising a control system (G) and a surgical attachment (100), wherein the surgical attachment (100) transmits to the control system (G) specific parameters to operate at. (Page 12 paragraph 144)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the stapling device of Zemlok et al. by having the stapling attachment transmit the motor operating parameters to the control system as taught by Ladtkow et al., since such a modification would not require the control system to store all possible combinations of operating parameters. 
Ross et al. disclose a powered stapling device (10) comprising: housing (10) with a control system (401); and a stapling attachment (169), wherein the control system (401) is configured to receive an identifier (414) from the stapling attachment (169) to determine if the stapling attachment is an authorized attachment. (Page 1 paragraph 19, Page 2 paragraph 21, Page 3 paragraph 34, 40, Page 4 paragraph 41)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the powered surgical device of Zemlok et al. by incorporating the process of determining authorization of the stapling attachment with the powered stapling device as taught by Ross et al., since page 3 paragraph 40 of Ross et al. states such a modification would help prevent unauthorized replacement of the staple attachment.
When a replacement part is determined to be authorized for use in the stapling device, it is implied that the replacement part is fully functional with the stapling device.  Therefore, the authorized replacement part is interpreted to be compatible with the stapling device.
On page 4 paragraph 41 of Ross et al., the control system is disclosed to prevent activation of the powered surgical device when the identifier is not valid, and the control system is disclosed to allow activation of the powered surgical device when the identifier is valid.  When modifying Zemlok et al. and Ladtkow et al. in view of Ross et al., the control system is interpreted to not receive operating parameters when the stapling attachment is determined to be not compatible and to receive operating parameters when the stapling attachment is determined to be compatible.
Regarding claim 31, Zemlok et al. modified by Shelton et al., Ladtkow et al., and Ross et al. disclose said motor operating parameters comprise speed limitations for operating the stapling attachment (Zemlok et al. – 169). (Zemlok et al. – Page 11 paragraph 130)  The speed limitations is interpreted to include a maximum operating speed.
Regarding claim 32, Zemlok et al. modified by Shelton et al., Ladtkow et al., and Ross et al. disclose said motor operating parameters comprise torque limitations for operating the stapling attachment (Zemlok et al. – 169). (Zemlok et al. – Page 11 paragraph 130)  The torque limitations is interpreted to include a maximum operating torque.
Regarding claim 33, Zemlok et al. modified by Shelton et al., Ladtkow et al., and Ross et al. disclose said motor operating parameters comprise a travel length for operating the stapling attachment (Zemlok et al. – 169). (Zemlok et al. – Page 11 paragraph 130)  The travel length is interpreted to include stroke length to complete said firing stroke.
Regarding claim 34, Zemlok et al. modified by Shelton et al., Ladtkow et al., and Ross et al. disclose the stapling attachment (Zemlok et al. – 169) comprises the staple cartridge (Zemlok et al. – see Figure 9 above) and disclose the stapling attachment (Zemlok et al. – 169) is replaceable. (Zemlok et al. – Page 3 paragraph 50)  Therefore, the staple cartridge is interpreted as replaceable.
Regarding claim 35, Zemlok et al. disclose a powered stapling device (10) comprising:
a housing (110) comprising:
a motor (200) configured to output rotary motions; and
a control system (115) configured to control said motor (200);
an elongate shaft (140) extending from said housing (110);
a stapling attachment (169) releasably attachable to said elongate shaft, wherein said stapling attachment (169) comprises:
a first jaw (164);
a second jaw (162), wherein said second jaw (162) is movable relative to said first jaw (164) between an open position and a closed position;
a staple cartridge (see Figure 9 above) including a plurality of staples (66) removably stored therein; and
an anvil (see Figure 9 above);
a firing member (213) including a cutting portion (page 7 paragraph 82),
wherein said firing member (213) is operably responsive to said rotary motions, and
wherein firing member (213) is configured to travel within said stapling attachment (169) to move said second jaw (162) to said closed position during a closure stroke and then eject said staples from said staple cartridge (see Figure 9 above) during a firing stroke; and
means for said control system to identify (440) said stapling attachment (169); 
wherein said control system (115) is supplied with motor operating parameters specific for use with said stapling attachment (169) when said stapling attachment (169) is identified by said means for identifying (440), and
wherein the motor operating parameters include speed limitations for operating the attached stapling attachment (169).
(Figure 1, 4, 8-9, 20 and Page 3 paragraphs 48, 49, Page 7 paragraph 82, Page 11 paragraphs 129-130)
On page 11 paragraph 130 of Zemlok et al., the identification system is disclosed to determine various information, including the speed, power, torque, and strength limitations for operating the particular end effector.  On page 1 paragraph 9 of Zemlok et al., the firing member is disclosed to be translated longitudinally by the motor and the end effector is in mechanical cooperation with the firing member so that the firing member drives a surgical function of the end effector.  This implies, in order for the end effector to operate at particular parameters, the motor must be operated at particular parameters.  Therefore, the control system is interpreted to receive motor operating parameters specific for use with said stapling attachment when said stapling attachment is identified by said control system.
However, Zemlok et al. do not disclose the control system is configured to move said firing member at a first speed and a second speed that is greater than the first speed, the motor operating parameters are supplied from said stapling attachment, and the control system determines said stapling attachment is compatible with said power stapling device
Shelton et al. disclose a powered stapling device comprising a control system (page 8 paragraph 179) configured to move a firing member (33) at a first low speed and high torque and at a second high speed and low torque. (Page 10 paragraph 194)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the stapling device of Zemlok et al. by having the control system move the firing member at a first speed and a second speed since on page 10 paragraph 194 Shelton et al. states such a modification would allow the stapling device have two-speed transmission.
When modifying the stapling device of Zemlok et al. to incorporate the first low speed and second high speed, the speed limitations for operating the particular stapling attachment would include the speed limitations for the first low speed and the speed limitations for the second high speed.  
Ladtkow et al. disclose a surgical device comprising a control system (G) and a surgical attachment (100), wherein the surgical attachment (100) transmits to the control system (G) specific parameters to operate at. (Page 12 paragraph 144)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the stapling device of Zemlok et al. by having the stapling attachment transmit the motor operating parameters to the control system as taught by Ladtkow et al., since such a modification would not require the control system to store all possible combinations of operating parameters. 
Ross et al. disclose a powered stapling device (10) comprising: housing (10) with a control system (401); and a stapling attachment (169), wherein the control system (401) is configured to receive an identifier (414) from the stapling attachment (169) to determine if the stapling attachment is an authorized attachment. (Page 1 paragraph 19, Page 2 paragraph 21, Page 3 paragraph 34, 40, Page 4 paragraph 41)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the powered surgical device of Zemlok et al. by incorporating the process of determining authorization of the stapling attachment with the powered stapling device as taught by Ross et al., since page 3 paragraph 40 of Ross et al. states such a modification would help prevent unauthorized replacement of the staple attachment.
When a replacement part is determined to be authorized for use in the stapling device, it is implied that the replacement part is fully functional with the stapling device.  Therefore, the authorized replacement part is interpreted to be compatible with the stapling device.
On page 4 paragraph 41 of Ross et al., the control system is disclosed to prevent activation of the powered surgical device when the identifier is not valid, and the control system is disclosed to allow activation of the powered surgical device when the identifier is valid.  When modifying Zemlok et al. and Ladtkow et al. in view of Ross et al., the control system is interpreted to not receive operating parameters when the stapling attachment is determined to be not compatible and to receive operating parameters when the stapling attachment is determined to be compatible.
Regarding claim 38, Zemlok et al. modified by Shelton et al., Ladtkow et al., and Ross et al. disclose said motor operating parameters comprise speed limitations for operating the stapling attachment (Zemlok et al. – 169). (Zemlok et al. – Page 11 paragraph 130)  The speed limitations is interpreted to include a maximum operating speed.
Regarding claim 39, Zemlok et al. modified by Shelton et al., Ladtkow et al., and Ross et al. disclose said motor operating parameters comprise torque limitations for operating the stapling attachment (Zemlok et al. – 169). (Zemlok et al. – Page 11 paragraph 130)  The torque limitations is interpreted to include a maximum operating torque.
Regarding claim 40, Zemlok et al. modified by Shelton et al., Ladtkow et al., and Ross et al. disclose said motor operating parameters comprise a travel length for operating the stapling attachment (Zemlok et al. – 169). (Zemlok et al. – Page 11 paragraph 130)  The travel length is interpreted to include stroke length to complete said firing stroke.
Regarding claim 41, Zemlok et al. modified by Shelton et al., Ladtkow et al., and Ross et al. disclose the stapling attachment (Zemlok et al. – 169) comprises the staple cartridge (Zemlok et al. – see Figure 9 above) and disclose the stapling attachment (Zemlok et al. – 169) is replaceable. (Zemlok et al. – Page 3 paragraph 50)  Therefore, the staple cartridge is interpreted as replaceable.

Claims 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over reference Zemlok et al. (2009/0090763) in view of references Shelton et al. (2012/0199631), Ladtkow et al. (2012/0330307), and Ross et al. (2011/0034910) as applied to claims 28 and 35 respectively, and further in view of reference Nagashimada (2013/0023860).
Regarding claim 30, Zemlok et al. modified by Shelton et al., Ladtkow et al., and Ross et al. disclose the claimed invention as stated above but do not disclose the identifier is a bar code and the interrogator is a bar code reader.
Nagashimada disclose a surgical device (11) comprising: a housing (14), a working unit (16) releasably attachable to the housing (14), a bar code (75) on the working unit (16), and a bar code reader (77) on the housing (14), wherein the bar code reader (77) to receive identifying information from the bar code (75). (Figure 2 and Page 3 paragraph 42, 51, Page 4 paragraph 57)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the identifier and interrogator of Zemlok et al. by incorporating a bar code and bar code reader as taught by Nagashimada since such a modification would allow the stapling attachment retain identifying information without electrical or magnetic means.
Regarding claim 37, Zemlok et al. modified by Shelton et al., Ladtkow et al., and Ross et al. disclose the claimed invention as stated above but do not disclose the identifier is a bar code and the interrogator is a bar code reader.
Nagashimada disclose a surgical device (11) comprising: a housing (14), a working unit (16) releasably attachable to the housing (14), a bar code (75) on the working unit (16), and a bar code reader (77) on the housing (14), wherein the bar code reader (77) to receive identifying information from the bar code (75). (Figure 2 and Page 3 paragraph 42, 51, Page 4 paragraph 57)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the identifier and interrogator of Zemlok et al. by incorporating a bar code and bar code reader as taught by Nagashimada since such a modification would allow the stapling attachment retain identifying information without electrical or magnetic means.

Claims 22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over reference Zemlok et al. (2009/0090763) in view of references Shelton et al. (2012/0199631), Ladtkow et al. (2012/0330307), Ross et al. (2011/0034910), and Nagashimada (2013/0023860).
Regarding claim 22, Zemlok et al. disclose a powered stapling device (10) comprising:
a housing (110) comprising:
a motor (200) configured to output rotary motions; and
a control system (115) configured to control said motor (200);
an elongate shaft (140) extending from said housing (110);
a stapling attachment (169) releasably attachable to said elongate shaft, wherein said stapling attachment (169) comprises:
a first jaw (164);
a second jaw (162), wherein said second jaw (162) is movable relative to said first jaw (164) between an open position and a closed position;
a staple cartridge (see Figure 9 above) including a plurality of staples (66) removably stored therein;
an anvil (see Figure 9 above); and
an identifier (442) comprising identifying information for said stapling attachment (169); 
a firing member (213) including a cutting portion (page 7 paragraph 82),
wherein said firing member (213) is operably responsive to said rotary motions, and
wherein firing member (213) is configured to travel within said stapling attachment (169) to move said second jaw (162) to said closed position during a closure stroke and then eject said staples from said staple cartridge (see Figure 9 above) during a firing stroke; and
an interrogator (444) in signal communication with said control system (115),
wherein said control system (115) is supplied with motor operating parameters specific for use with said stapling attachment (169) when said interrogator (444) identifies said staple attachment (169) via said identifier (442), and
wherein the motor operating parameters include speed limitations for operating the attached stapling attachment (169).
(Figure 1, 4, 8-9, 20 and Page 3 paragraphs 48, 49, Page 7 paragraph 82, Page 11 paragraphs 129-130, 133)
On page 11 paragraph 130 of Zemlok et al., the identification system is disclosed to determine various information, including the speed, power, torque, and strength limitations for operating the particular end effector.  On page 1 paragraph 9 of Zemlok et al., the firing member is disclosed to be translated longitudinally by the motor and the end effector is in mechanical cooperation with the firing member so that the firing member drives a surgical function of the end effector.  This implies, in order for the end effector to operate at particular parameters, the motor must be operated at particular parameters.  Therefore, the control system is interpreted to receive motor operating parameters specific for use with said stapling attachment when said stapling attachment is identified by said control system.
However, Zemlok et al. do not disclose the control system is configured to move said firing member at a first speed and a second speed that is greater than the first speed, the identifier is a bar code and the interrogator is a bar code reader, and the control system determines said stapling attachment is compatible with said power stapling device
Shelton et al. disclose a powered stapling device comprising a control system (page 8 paragraph 179) configured to move a firing member (33) at a first low speed and high torque and at a second high speed and low torque. (Page 10 paragraph 194)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the stapling device of Zemlok et al. by having the control system move the firing member at a first speed and a second speed since on page 10 paragraph 194 Shelton et al. states such a modification would allow the stapling device have two-speed transmission.
When modifying the stapling device of Zemlok et al. to incorporate the first low speed and second high speed, the speed limitations for operating the particular stapling attachment would include the speed limitations for the first low speed and the speed limitations for the second high speed. 
Nagashimada disclose a surgical device (11) comprising: a housing (14), a working unit (16) releasably attachable to the housing (14), a bar code (75) on the working unit (16), and a bar code reader (77) on the housing (14), wherein the bar code reader (77) to receive identifying information from the bar code (75). (Figure 2 and Page 3 paragraph 42, 51, Page 4 paragraph 57)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the identifier and interrogator of Zemlok et al. by incorporating a bar code and bar code reader as taught by Nagashimada since such a modification would allow the stapling attachment retain identifying information without electrical or magnetic means.
Ladtkow et al. disclose a surgical device comprising a control system (G) and a surgical attachment (100), wherein the surgical attachment (100) transmits to the control system (G) specific parameters to operate at. (Page 12 paragraph 144)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the stapling device of Zemlok et al. by having the stapling attachment transmit the operating parameters to the control system as taught by Ladtkow et al., since such a modification would not require the control system to store all possible combinations of operating parameters. 
Ross et al. disclose a powered stapling device (10) comprising: housing (10) with a control system (401); and a stapling attachment (169), wherein the control system (401) is configured to receive an identifier (414) from the stapling attachment (169) to determine if the stapling attachment is an authorized attachment. (Page 1 paragraph 19, Page 2 paragraph 21, Page 3 paragraph 34, 40, Page 4 paragraph 41)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the powered surgical device of Zemlok et al. by incorporating the process of determining authorization of the stapling attachment with the powered stapling device as taught by Ross et al., since page 3 paragraph 40 of Ross et al. states such a modification would help prevent unauthorized replacement of the staple attachment.
When a replacement part is determined to be authorized for use in the stapling device, it is implied that the replacement part is fully functional with the stapling device.  Therefore, the authorized replacement part is interpreted to be compatible with the stapling device.
On page 4 paragraph 41 of Ross et al., the control system is disclosed to prevent activation of the powered surgical device when the identifier is not valid, and the control system is disclosed to allow activation of the powered surgical device when the identifier is valid.  When modifying Zemlok et al. and Ladtkow et al. in view of Ross et al., the control system is interpreted to not receive operating parameters when the stapling attachment is determined to be not compatible and to receive operating parameters when the stapling attachment is determined to be compatible.
Regarding claim 24, Zemlok et al. modified by Shelton et al., Nagashimada, Ladtkow et al., and Ross et al. disclose said motor operating parameters comprise speed limitations for operating the stapling attachment (Zemlok et al. – 169). (Zemlok et al. – Page 11 paragraph 130)  The speed limitations is interpreted to include a maximum operating speed.
Regarding claim 25, Zemlok et al. modified by Shelton et al., Nagashimada, Ladtkow et al., and Ross et al. disclose said motor operating parameters comprise torque limitations for operating the stapling attachment (Zemlok et al. – 169). (Zemlok et al. – Page 11 paragraph 130)  The torque limitations is interpreted to include a maximum operating torque.
Regarding claim 26, Zemlok et al. modified by Shelton et al., Nagashimada, Ladtkow et al., and Ross et al. disclose said motor operating parameters comprise a travel length for operating the stapling attachment (Zemlok et al. – 169). (Zemlok et al. – Page 11 paragraph 130)  The travel length is interpreted to include stroke length to complete said firing stroke.
Regarding claim 27, Zemlok et al. modified by Shelton et al., Nagashimada, Ladtkow et al., and Ross et al. disclose the stapling attachment (Zemlok et al. – 169) comprises the staple cartridge (Zemlok et al. – see Figure 9 above) and disclose the stapling attachment (Zemlok et al. – 169) is replaceable. (Zemlok et al. – Page 3 paragraph 50)  Therefore, the staple cartridge is interpreted as replaceable.

Response to Arguments
The Amendments filed on 05/25/2022 have been entered.  Applicant’s cancelation of claims 1-21, 23, 29, and 36 is acknowledged and require not further examining.  Claims 22, 24-28, 30-35, and 37-41 are pending and examined below.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Zemlok et al. (2009/0090763) modified by references Shelton et al. (2012/0199631), Ladtkow et al. (2012/0330307), and Ross et al. (2011/0034910), Examiner finds the arguments not persuasive.
Applicant states:
Para. [0040] and [0041] of Ross ‘910, reproduced below, provide an authentication system configured to prevent unauthorized reuse of an instrument with replacement components that are not authentic (e.g. made by a different manufacturer).  The authentication system of Ross ‘910 is designed to prevent knock-off replacement components from being used to refurbish a device.

In paragraph 40 of Ross et al, the instrument is disclosed to have modular design that allows certain components to be “replaced during the life-time of the instrument 10.  However, such modularity also provides unauthorized reuse of the instrument 10 by replacing the components 412.  To prevent unauthorized replacement of the components 412, each of the components may include an identifier”.  In paragraph 41 of Ross et al., the instrument is disclosed to comprise a microcontroller configured to determine if the identifier is valid or not valid.  
Ross et al. does not disclose the authentication system is configured to determine if the replacement component is made by a different manufacturer.  Ross et al. also does not disclose that process of validating the identifier or authenticating the replacement component is for preventing the use of knock-off replacement components.  
Therefore, in view of the Applicant not providing any evidence that the authenticating process is only for preventing the use of knock-off replacement components, Applicant’s assertion is mere speculation and is rendered moot.  “An assertion of what seems to follow from common experience is just attorney arguments and not the kind of factual evidence that is required to rebut a prima facie case of obviousness”. [MPEP 2145 (I)]
Applicant states:
The Applicant contends that determining if a component is authentic and determining if a component is compatible are not the same thing.  In other words, authentication and compatibility are not co-extensive.

In paragraph 40 of Ross et al, the instrument is disclosed to have modular design that allows certain components to be replaced and to “prevent unauthorized replacement of the components 412, each of the components may include an identifier”.  This means that a replacement component that is authenticated is authorized to be used with the instrument.  Since the replacement component is authorized to be used with the instrument, the replacement component is interpreted to be fully functional with the instrument.  Therefore, when a replacement component is authenticated said replacement component is also considered to compatible with the instrument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        August 11, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731